DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/26/2021 has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a surface of a hardening target position’, in lines 3-4.  Claim 1 recites the limitation “a surface to be heated”, in line 4.  It is unclear is the surface to be heated of line 4 is the same surface as the surface of a hardening target position of lines 3-4 or a different surface.  Claims 2-5 are rejected due to their dependence on rejected claim 1.  
Claim 1 recites the limitation " a surface of a position different from a surface of a hardening target position out of surfaces of the workpiece is heat-treated as a surface to be heated that is to be directly heated … and the surface of the hardening target position is hardened".  This limitation is unclear.  It is unclear if the surface of the hardening target is heated directly or the surface to be heated is heated directly.  It is unclear which surface is directly heated, which surface is heated (indirectly?) and which surface is hardened as a result.  Claims 2-5 are rejected due to their dependence on rejected claim 1.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dammel et al. (US 4250374 A1).
Regarding claim 1, Dammel teaches “a method and apparatus for obtaining full tooth width induction hardening of gear teeth” (which reads upon “a heat treatment method of heat-treating part of a metal workpiece by induction heating”, as recited in the instant claim; abstract).  Dammel teaches that “if a gear tooth shaped, low electrical resistance template, such as a copper or aluminum template, is affixed to the opposite (as in claim 3) sides of the gear (a surface of a position different from a surface of a hardening target position out of surfaces of the workpiece) and is maintained a predetermined distance from the faces of the gear teeth, the current intensifier may be gear is machined as in claim 2, predetermined surface precision is inherent in machining).  Dammel teaches that “two templates 30, 31 made from non-magnetic material and attached to but spaced a critical distance from the opposite faces 26, 27 of the teeth of the gear 12 during the induction hardening process” (column 4, lines 9-22).  Dammel teaches that “the intensifier 11 is passed laterally between opposed faces of adjacent gear teeth while electrical current flows through the intensifier 11 so as to induce current flow and consequent heating of the opposed faces 17 and root 18 of adjacent teeth 19 of the gear” (which reads upon “wherein the machined surface is an uneven surface, and a surface substantially orthogonal to the uneven surface is heat-treated as the surface to be treated”, as recited in instant claim 4; which reads upon “a toothed surface of a gear”, as recited in instant claim 5; column 5, lines 3-21; root 18 is orthogonal to templates 30-31, see FIG. 2).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q2: 3/21/22-3/25/22; Q3: 6/13/22-6/17/22; Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REBECCA JANSSEN/Primary Examiner, Art Unit 1733